PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



JAMES TONEY,                                     )
                                                 )     CASE NO. 4:18CV0282
               Plaintiff,                        )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
CORRECTIONS OFFICER ROSE, et al.,                )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
               Defendants.                       )     [Resolving ECF No.10 ]




       Pending is Defendant Corrections Officer Rose’s (“Officer Rose”) Motion for Judgement

on the Pleadings (ECF No. 10). Officer Rose moves the Court for judgment as a matter of law

because the Complaint (ECF No. 1) fails to state a claim upon which relief can be granted. The

Court has been advised, having reviewed the record, the parties’ briefs, and the applicable law.

The Court has also considered the oral arguments of counsel offered during the Telephonic Case

Management Conference held on May 21, 2018. For the reasons set forth below, the motion is

granted.
(4:18CV0282)

                                           I. Background

       Plaintiff James Toney is a former inmate at the Trumbull County, Ohio Jail. He was

sentenced on October 31, 2017 to the Jail for 180 day. Trumbull County Court of Common

Pleas Case No. 2017 CR 00242. On November 9, 2017, Judge Andrew D. Logan of the

Trumbull County Court of Common Please granted Plaintiff’s motion and ordered that Plaintiff

was “permitted” to be released for work. The Order authorized Plaintiff to leave the jail on work

release to his employer, Anderson and Dubose, Inc. each day Monday through Friday from 8:00

a.m. to 4:30 p.m. Judgment Entry (ECF No. 1-2). Officer Rose was “presented with, but ignored

that order and refused to release Plaintiff from the Jail for the ‘work-release’ purpose stated.”

ECF No. 1 at PageID #: 2, ¶ 5. Because of this, Plaintiff alleges he lost his job at Anderson and

Dubose. ECF No. 1 at PageID #: 2, ¶ 6.

       In February 2018, Plaintiff commenced this action pursuant to 42 U.S.C. § 1983 against

Officer Rose, a member of the Trumbull County Sheriff’s Department, and Defendant John Doe

Jailer in their individual capacity. ECF No. 1 at PageID #: 1, ¶¶ 2 and 3. Officer Rose “was a

jail corrections officer in and for Trumbull County, Ohio, acting under color of state law.” ECF

No. 1 at PageID #: 1, ¶ 2. Plaintiff alleges a deprivation of “life, liberty or property without due

process of law” in violation of his Fourteenth Amendment rights under the United States

Constitution. ECF No. 1 at PageID #: 2, ¶ 6. In response, Officer Rose filed an Answer (ECF

No. 9) and the within Motion arguing that Judge Logan’s Order did not create a constitutionally-

protected liberty interest in participating in a work release, that no deprivation occurred, and, if a




                                                  2
(4:18CV0282)

liberty interest was created, her status as a corrections officer bars suit under the doctrine of

qualified immunity.

                                      II. Standard of Review

       Fed. R. Civ. P. 12(c) provides that “[a]fter the pleadings are closed--but early enough not

to delay trial--a party may move for judgment on the pleadings.” A motion for judgment on the

pleadings under Rule 12(c) is reviewed under the same standard applicable to a motion to

dismiss under Rule 12(b)(6). Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir.

2010); Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir. 2008). “To survive a

[Rule 12(b)(6)] motion to dismiss, [the complaint] must allege ‘enough facts to state a claim to

relief that is plausible on its face.’” Traverse Bay Area Intermediate Sch. Dist. v. Mich. Dep’t of

Educ., 615 F.3d 622, 627 (6th Cir. 2010) (quoting Bell Atl. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court may dismiss a claim if it finds, on the face

of the pleading, that “there is an insurmountable bar to relief indicating that the plaintiff does not

have a claim.” Ashiegbu v. Purviance, 76 F. Supp.2d 824, 828 (S.D. Ohio 1998), aff’d 194 F.3d

1311 (6th Cir. 1999), cert. denied, 529 U.S. 1001 (2000).

       “For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true.” Wurzelbacher v. Jones-

Kelley, 675 F.3d 580, 583 (6th Cir. 2012) (quoting Tucker v. Middleburg-Legacy Place, LLC,

539 F.3d 545, 549 (6th Cir. 2008)). The Court “must construe the complaint in the light most


                                                  3
(4:18CV0282)

favorable to [the] plaintiff[.]” Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010) (quoting

League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)). In addition

to reviewing the claims set forth in the complaint, a court may also consider exhibits, public

records, and items appearing in the record of the case as long as the items are referenced in the

complaint and are central to the claims contained therein. Bassett v. Nat’l Collegiate Athletic

Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

                                             III. Analysis

        Officer Rose advances three arguments. First, she argues that Plaintiff fails to allege facts

sufficient to show that any constitutionally-protected liberty or property interest has been

violated. Therefore, Plaintiff’s allegations fail to establish a violation of procedural or

substantive due process. ECF No. 10 at PageID #: 36-38. Second, Officer Rose contends that

Plaintiff does not allege sufficient facts to hold any particular individual, let alone her, liable for

the alleged deprivation. Officer Rose states that Plaintiff’s complaint is “devoid of any specific

allegations of conduct” by her and that as a result the facts alleged do not create liability on her

part. ECF No. 10 at PageID #: 38. Plaintiff cannot establish the liability of Officer Rose absent a

clear showing that she was personally involved in the activities which form the basis of the

alleged unconstitutional behavior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Mullins v.

Hainesworth, No. 95-3186, 1995 WL 559381 (6th Cir. Sept. 20, 1995). Finally, Officer Rose

claims she is entitled to qualified immunity from Plaintiff’s claim. ECF No. 10 at PageID #: 39-

41.




                                                   4
(4:18CV0282)

                                                   A.

        Because the action should not proceed without resolving whether Officer Rose is entitled

to qualified immunity, the Court will first address that issue. Saucier v. Katz, 533 U.S. 194, 200

(2001) (“Whe[n] the defendant seeks qualified immunity, a ruling on that issue should be made

early in the proceedings so that the costs and expenses of trial are avoided where the defense is

dispositive.”). Qualified immunity is a shield from civil liability for government officials

performing “discretionary functions,” if their behavior “does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.” Phillips v.

Roane Cty., Tenn., 534 F.3d 531, 538 (6th Cir. 2008) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Qualified immunity protection is provided for “all but the plainly incompetent

or those who knowingly violate the law.” Messerschmidt v. Millender, 565 U.S. 535, 546 (2012)

(quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). The reasonableness of a given action is

assessed within the particularized context of the suit and not in a more general sense. Anderson

v. Creighton, 483 U.S. 635, 640 (1987); Williams v. Schismenos, 258 F. Supp.3d 842, 855 (N.D.

Ohio 2017), aff’d, 738 Fed.Appx. 342 (6th Cir. 2018).

        “The privilege is ‘an immunity from suit rather than a mere defense to liability.’” Saucier,

533 U.S. at 200-201 (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)) (emphasis in

original). In order to overcome qualified immunity, Plaintiff must establish that: (1) Officer

Rose’s conduct violated a constitutional right; and (2) the right was clearly established at the time

of its violation. See Pearson v. Callahan, 555 U.S. 223, 232 (2009). The Court may address

either requirement first, id. at 236, and the failure to establish either requirement is fatal to a


                                                   5
(4:18CV0282)

plaintiff’s case, see Brosseau v. Haugen, 543 U.S. 194, 197-98 (2004). Qualified immunity is

presumed unless the plaintiff establishes both conditions. Rich v. City of Mayfield Heights, 955

F.2d 1092, 1095 (6th Cir. 1992).

       For the reasons below, Officer Rose is entitled to qualified immunity.

                                                  B.

       Plaintiff has failed to show that he had a “clearly established” constitutional right to work

release. During the time in question, Officer Rose was a corrections officer acting within the

scope of her discretionary authority. The Court finds that the use of the word “permitted” in

Judge Logan’s Order meant the work release was not mandated by the ruling on Plaintiff’s

motion. In other words, the Order did not require work release. Rather, it authorized Plaintiff to

leave the Jail on work release. The Court also finds Officer Rose’s interpretation of the Order

reasonable.1 With only Judge Logan’s Order as guidance, it is entirely reasonable for a

corrections officer in Officer Rose’s situation to act as she did. Based on the pleadings, the

conduct of Officer Rose was reasonable and did not evince the incompetence or “knowing

violation” of the law that is necessary for the Court to hold that she is not entitled to qualified

immunity.




       1
           At no point does Plaintiff allege that Defendants acted unreasonably. He merely
states that he was not released “for reasons yet to be determined.” ECF No. 1 at PageID
#: 2, ¶ 5.

                                                   6
(4:18CV0282)

                                                   C.

        The parties disagree as to the creation of a constitutionally-protected liberty interest.2

Plaintiff asserts that Judge Logan’s Order entitled him to work release and Defendants’ failure to

release him amounts to a constitutional violation. ECF No. 1 at PageID #: 2, ¶ 5, 6; ECF No. 12

at PageID #: 66-67. In contrast, Officer Rose asserts that the Order was merely permissive and

did not give Plaintiff a constitutionally-protected liberty interest. ECF No. 10 at Page ID # 37-

38; ECF No. 1-2. The Court concludes there was no “clearly established” right that a reasonable

person in Officer Rose’s position would have known about. Carter v. McCaleb, 29 F. Supp.2d

423, 429 (W.D. Mich. 1998) (In the absence of a requirement of work release in a criminal

sentence, work release was not a “basic condition” of a plaintiff’s incarceration.). Plaintiff fails

to point the Court to any legal authority establishing otherwise.




        2
           Sandin v. Conner, 515 U.S. 472 (1995), instructs that regardless of the source --
a regulation, a statute, or a court order -- a liberty interest is not implicated in a condition
of sentence unless an “atypical hardship” must be endured in its absence.
        . . . Following Wolff, we recognize that States may under certain
        circumstances create liberty interests which are protected by the Due
        Process Clause. See also Board of Pardons v. Allen, 482 U.S. 369 (1987).
        But these interests will be generally limited to freedom from restraint
        which, while not exceeding the sentence in such an unexpected manner as
        to give rise to protection by the Due Process Clause of its own force, see,
        e.g ., Vitek, 445 U.S., at 493 (transfer to mental hospital), and Washington,
        494 U.S., at 221-222 (involuntary administration of psychotropic drugs),
        nonetheless imposes atypical and significant hardship on the inmate in
        relation to the ordinary incidents of prison life.
Id. at 483-84 (emphasis added).

                                                   7
(4:18CV0282)

                                          IV. Conclusion

        Viewing the facts in the light most favorable to Plaintiff, the factual allegations are

insufficient to overcome the qualified immunity granted to Officer Rose by her status as a

corrections officer. The facts alleged do not “clearly establish” that Plaintiff had a

constitutionally-protected right to work release and there is no allegation that Officer Rose acted

unreasonably towards Plaintiff. As a result, Officer Rose’s qualified immunity shields her from

further litigation on the matter.3

        For the foregoing reasons, Defendant Corrections Officer Rose’s Motion for Judgment

on the Pleadings (ECF No. 10) is granted.



        IT IS SO ORDERED.


 November 16, 2018                               /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




        3
         The Court need not address whether Plaintiff alleged sufficient facts to hold
Officer Rose liable.

                                                  8
